COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh Sonwalkar,
                          M.D., Wolley Oladut M.D. V. St. Luke's Sugar Land Partnership,
                          L.L.P. and St. Luke's Community Development Corporation-Sugar
                          Land

Appellate case number:    01-13-00273-CV

Trial court case number: 2011-24016

Trial court:              152nd District Court of Harris County

Date motion filed:        November 22, 2013

Party filing motion:      St. Luke’s Sugar Land Partnership, L.L.P. and St. Luke’s Community
                          Development Corporation-Sugar Land

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ Michael Massengale
                        Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle.

Justice Keyes dissents from the denial of en banc reconsideration


Date: January 27, 2014